DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species 1, claims 1-11 in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that no serious search and/or examination burden would be present if the restriction were not require.  This is not found persuasive because the different species require different features.  Thus requiring different search queries.  This places a serious search burden if a restriction were not required.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/6/2021.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “comprises” in line 6.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-11 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)as being anticipated by Clark et al WO 2011/029063.
Claim 1:  Clark et al disclose an aneurysm device 1000 endovascularly deliverable through an artery to a site proximate to an aneurysm, the aneurysm device comprising: a central closure structure 1002 comprising a distal-facing aspect  (see annotated fig. 10) configured to at least partially occlude the aneurysm, a proximal-facing aspect (see annotated fig. 10) configured to arch over lumina of an artery, and one or more distally-extending anchor arms (see annotated fig. 10); and a supplemental stabilizer (see annotated fig. 10) connected to the closure structure, the supplemental stabilizer configured to reside in the artery and press outward against a luminal wall thereof; wherein the distal-facing aspect comprises a plurality of laterally opposing supports aligned longitudinally with the artery, the supports comprising sets of struts 1010/1020.


    PNG
    media_image1.png
    654
    1129
    media_image1.png
    Greyscale




Claims 2-4:  Clark et al disclose wherein the distal-facing aspect of the closure structure forms a curved surface; wherein the curved surface comprises a hyperbolic paraboloid form (it is noted that fig. 10 above does have a saddle shape form which resembles a hyperbolic paraboloid shape)., wherein the struts of the individual opposing supports are coupled together at a common stem (see annotated fig. 10).
Claims 5-7:  Clark et al disclose wherein at least one of the individual opposing supports is pivotably moveable relative to another opposing support. , wherein the opposing supports are aligned longitudinally with respect to the artery and extend laterally beyond the anchor arms (see annotated fig. 10)., wherein the closure structure 
Claims 8, 10:  Clark et al disclose wherein, when the closure structure 1002 is deployed to at least partially occlude the aneurysm, at least one of the distally-extending anchor arms is configured to be inside the aneurysm; wherein the supplemental stabilizer is configured to be detachable from the closure structure (see annotated fig. 10).
Claims 9, 11:  Clark et al disclose wherein the distally-extending anchor arms comprise struts1010/1020 which are coupled proximal of the aneurysm at common stems; herein the struts of the individual opposing supports are curved distally and laterally away from the longitudinal axis (see annotated fig.10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771